DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1. 	This office action is in response to the amendment and comments submitted 11/10/2021.
2.	Claims 1, 2, 3, 6, and 7 have been amended. Support for claim 1 is found in original claim 5,  Support for claim 2 [p.12 L3-6 ],  claim 3 amended to overcome relative term, support for claim 6 in [p. 10 L14] and support for claim 7 is found in [p.3 L20-29] of the instant specification.
3.	Claims 5, 8 and 10-11 have been cancelled.
4.	Claims 16 have been added; support for the claim 16 is found in claim 1 and 7.
5. 	Claims 1-4, 6, 7, 9, 12-16 are currently pending.

Claim Rejections - 35 USC § 112
6. 	The arguments with respect to claims 4-8 were persuasive and the rejection of claims 4-8 is withdrawn.
7. 				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining a measurement, obtaining a value, determining a value, and determining the resistance of the battery and thereby a predictive temperature these limitations are judicial expectation relating to mathematical concepts and mental processes. 
	When making a determination whether the additional elements in a claim amount to significantly more than a judicial exception, the examiner should evaluate whether the elements define only well-understood, routine, conventional activity. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention.
	In the current application, the instant claims recite a method for setting temperatures of a battery by comparison of sums and differences based on the proportionally of a temperature based on battery characteristics, these steps represent no more than simple mathematical concepts. The method of acquiring battery data beyond the use of sensors is not developed, nor formulation of temperature proportionalities to battery characteristics provide as variable coefficients, nor the method cooling/heating as through fluid, air or plate. What is described is a methodology well known in the art.


Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. 	Claim(s) 1-3, and 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Basu et al. (US20170033417 A 1 ).

	As to claim 1, Basu discloses a method performed in a thermal management device for proactive managing the temperature of a battery connected to an electronic device (user interface [0026], Fig. 1 ), the method comprising: - obtaining a measurement of the current temperature of the battery, - obtaining a value of a battery current of the battery (a method and a battery system providing thermal management for a battery based on a predictive control mechanism, (a method for predicting total heat generation in the battery, based on internal conditions of the 
determining a value of the resistance of the battery, (The constants (K.sub.soc, 
K.sub.1, and K.sub.2) are functions of cell design and material property of the battery 102 and may be obtained empirically. Cell resistance (R(T.sub.op)) is a function of the operating temperature and is determined by the battery materials and their composition [0048]),
determining a predictive temperature increase of the battery at least based on the obtained value of the battery current (1) and the determined value of the resistance, (The determined internal conditions may include at least one of a state of
charge (SoC) of the battery, a load current supplied by the battery to a load connected to the battery, and a present operating temperature of the battery [0014]), 
managing the temperature of the battery at least based on the current temperature of the battery and the predictive temperature increase of the battery (The controlling of the thermal cycle of the thermal cycle unit may include calculating a target heat transfer coefficient for the battery based on a heat transfer difference that depends on the predicted total heat generation ... where the heat transfer difference that depends on the predicted total heat generation may be defined by a plurality of parameters including the predicted total heat generation, an area of heat transfer in the battery, the target temperature or target temperature range, a control time interval for the battery, the present operating temperature of the battery, a present temperature of a controlling element used by the thermal cycle unit to implement the thermal cycle 

	determining that a sum of the present battery temperature (controlling the total heat generation in the battery 102. [0044]) and the predictive temperature increase is higher than a first target temperature (predict the total heat generation in the battery 102 [0045])
	and " upon determining that the sum of the present battery temperature and the predictive temperature increase is higher than a first target temperature, activating a cooling unit that cools the battery. (see…Upon computing the total heat generation, the method includes performing actions to maintain the operating temperature of the battery 102 [0062]…the cooling and the predicted heat transfer coefficient may be individually varied according to each battery module.[0068])

	As to claim 2, the rejection of claim 1 is incorporated, Basu discloses the step of determining the resistance of the battery comprise one or more of State of Charge (SoC) of the battery, State of Health (SoH) of the battery, the temperature of the battery and the current flowing through the battery (The determined internal conditions may be at least one of a state of charge (SoC) of the battery, a load current supplied by the battery to a load connected to the battery, and a present operating temperature of the battery [0015]).

	As to claim 3, the rejection of claim 1 is incorporated, Basu discloses the 
determined value of the resistance of the battery is a real-time value of the present resistance of the battery (Cell resistance (R(T.sub.op)) is a function of the operating [0046-0048]).

	As to claim 4, Basu discloses the predictive temperature increase is determined at least based on the function Tdc a 12*R.(controlling the thermal cycle unit at the calculated power [0016])

	As to claim 6, Basu discloses battery comprise cooling the battery to a second target temperature (the thermal management controller may be configured to control the thermal cycle unit based on a prediction of what a heat transfer coefficient of the battery will be without additional or less cooling, to determine how much cooling to apply to maintain a desired thermal range. [0040])

	As to claim 7,the rejection of claim 1 is incorporated,  Basu discloses managing the temperature of the battery at least based on the present temperature of the battery and the predictive temperature increase of the battery further includes:
 " determining that the sum of the present battery temperature (controlling the total heat generation in the battery 102. [0044]) and the predictive temperature increase is lower than a third target temperature; and " upon determining that the sum of the actual battery temperature and the predictive temperature increase is lower than the third target temperature, activating a heating unit that heats the battery.( the controlling element can be a fluid in which its temperature can be controlled based on the whether a heating thermal cycle or a cooling thermal cycle is to be initiated to  [0051])

	As to claim 9, the rejection of claim 1 is incorporated, Basu discloses the thermal management device is connected to an accelerator of a vehicle and obtaining the value of the battery current of the battery comprises obtaining an input from the accelerator (user interface [0017]) received from a driver of the vehicle (battery provide temperature dependent variables that can be controlled by the user, depending on embodiment [0050]).

	As to claim 12, Basu discloses the steps are performed continuously (The thermal management controller 104 is configured to automatically obtain values of plurality of parameters [0052]).

	As to claims 13 and 14, Basu discloses a thermal management device for 
proactive managing a temperature of a battery connected to an electronic device (user interface), configured to perform the method according to claim 1, above (the battery system provides a display and user interface (U I) to display various parameters that allow a user to monitor the thermal management in the battery system [0041] Fig.1 ).

	As to claim 15, the rejection of claim 13 is incorporated, Basu discloses applications such as electric vehicles [0006].
 claim 16, Basu discloses a method performed in a thermal management device for proactive managing the temperature of a battery connected to an electronic device (user interface [0026], Fig. 1 ), the method comprising: - obtaining a measurement of the current temperature of the battery, - obtaining a value of a battery current of the battery, (a method for predicting total heat generation in the battery, based on internal conditions of the battery, wherein the internal conditions include at least one of a State of Charge (SoC) of the battery, a load current drawn by a load connected to the battery and a current temperature of the battery [001 0]), 
determining a value of the resistance of the battery, (The constants (K.sub.soc, 
K.sub.1, and K.sub.2) are functions of cell design and material property of the battery 102 and may be obtained empirically. Cell resistance (R(T.sub.op)) is a function of the operating temperature and is determined by the battery materials and their composition [0048]),
determining a predictive temperature increase of the battery at least based on the obtained value of the battery current and the determined value of the resistance, (The determined internal conditions may include at least one of a state of
charge (SoC) of the battery, a load current supplied by the battery to a load connected to the battery, and a present operating temperature of the battery [0014]), 
managing the temperature of the battery at least based on the current temperature of the battery and the predictive temperature increase of the battery (The controlling of the thermal cycle of the thermal cycle unit may include calculating a target heat transfer coefficient for the battery based on a heat transfer difference that 
[0016]).
	determining that a sum of the present battery temperature (controlling the total heat generation in the battery 102. [0044]) and the predictive temperature increase is higher than a first target temperature (predict the total heat generation in the battery 102 [0045])
	and " upon determining that the sum of the present battery temperature and the predictive temperature increase is higher than a first target temperature, activating a cooling unit that cools the battery. (see…Upon computing the total heat generation, the method includes performing actions to maintain the operating temperature of the battery 102 [0062]…the cooling and the predicted heat transfer coefficient may be individually varied according to each battery module.[0068])

Response to Arguments
10. 	Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
i)	Applicant argues that the predictable amount of temperature change is proportional to the square of the battery current  multiplied by the battery resistance or Tdc ∞ I2R (page 3 paragraph 10 of the instant specification)). 
		The office recognizes this proportionally is well known in the art, “ provide a method for predicting total heat generation in the battery, based on internal conditions of the battery, wherein the internal conditions include at least one of a State of Charge (SoC) of the battery, a load current drawn by a load connected to the battery and a current temperature of the battery.” (see…Basu [0010])
	ii) 	Applicant argues, “To be operational, the value of the predictive temperature increase need only indicate that, when summed with the actually battery temperate, the target will be reached. In that case, the appropriate one of cooling or heating will be activated” (page 2 of the instant specification). 
		The office recognizes the application of a predictive thermal management to control operational battery temperature based on a mathematical expression is also well known in the art (see…Basu [0040-0042]
	iii) 	Applicant argues the thermal management of the battery can occur without specific temperatures but rather with the knowledge “too much thermal change is about to happen, which is indicated by the variables of the equation having changed” (page 2 of the instant specification).  
		The office recognizes the variables of the equation Tdc ∞ I2R, and their dependencies are well known in the art and applicant offers no other claimed variable(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728